Citation Nr: 1818557	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating for lumbar strain in excess of 10 percent prior to May 15, 2014, and a rating in excess of 20 percent from May 15, 2014.

2. Entitlement to an initial disability rating for arthritis of the left knee in excess of 10 percent.

3. Entitlement to an initial disability rating for limitation of extension for a right elbow disability in excess of 10 percent prior to October 19, 2011, and a rating in excess of 30 percent from October 19, 2011.

4. Entitlement to an initial compensable disability rating for limitation of flexion for a right elbow disability.

5. Entitlement to an initial compensable disability rating for hemorrhoids.

6. Entitlement to an initial compensable disability rating for right eye residual contusion and cataract.

7. Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.  

8. Entitlement to an initial compensable disability rating for left ear hearing loss. 

9. Entitlement to service connection for a duodenal ulcer.

10. Entitlement to service connection for acid reflux disease as secondary to a duodenal ulcer.

11. Entitlement to service connection for erectile dysfunction. 

12. Entitlement to service connection for right ear hearing loss.

13. Entitlement to service connection for cervical strain. 

14. Entitlement to a total disability rating based on individual unemployability (TDIU).

15. Entitlement to compensation for paralyzed vocal cords under the provisions of 38 U.S.C. § 1151.

16. Entitlement to an effective date earlier than October 19, 2011, for the grant of service connection for bilateral radiculopathy of the lower extremities.

17. Entitlement to an effective date earlier than June 3, 2009, for the grant of service connection for limitation of flexion for the right elbow disability.

18. Entitlement to an effective date earlier than October 19, 2011, for the increased rating to 30 percent for limitation of extension for the service-connected right elbow disability.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1971 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, March 2012, August 2012, September 2012, and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issues of an increased rating for a lumbar strain, left knee arthritis, right elbow limitation of extension and flexion, and left ear hearing loss, the claim for a TDIU, and the claims for service connection for erectile dysfunction, cervical strain, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. At the October 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claim for an earlier effective date for service connection of limitation of flexion of the right elbow; the request was transcribed on the record.  

2. During the appeal period, the Veteran's hemorrhoids manifested in mild to moderate symptoms.

3. During the appeal period, the Veteran's residual contusion and preoperative cataract of the right eye did not manifest in impaired visual fields or visual acuity, and his corrected distance vision was consistently 20/40 or better.  

4. During the appeal period, the Veteran's pseudofolliculitis barbae manifested in scarring or disfigurement of his face.  

5. The record does not reflect a current diagnosis of a duodenal ulcer.

6. The record reflects a current diagnosis for GERD (acid reflux), but the Veteran does not have a service-connected disability for ulcers.

7. The Veteran's cervical surgery was performed at the Charleston VA Medical Center (VAMC) on September 3, 2010; the record does not establish that the Veteran's treatment caused an additional disability of paralyzed vocal cords.  

8. The record does not establish that VA failed to abide by the standard of care or provisions regarding informed consent as set forth in 38 U.S.C. § 1151.  

9. The Veteran did not file a claim for service connection for bilateral radiculopathy of the lower extremities but rather was granted service connection based on findings of an October 19, 2011, VA examination for his back.  

10. The date of claim for the bilateral radiculopathy of the lower extremities is the date of claim for the back, June 3, 2009.  

11. The date of claim for the Veteran's claim for an increased rating for limitation of extension of the right elbow is July 19, 2010, the date that it is factually ascertainable that his condition increased in severity, i.e. that his limitation of extension decreased, is October 19, 2011.  


CONCLUSIONS OF LAW

1. The appeal for an earlier effective date for service connection of limitation of flexion of the right elbow has been withdrawn.  38 U.S.C. §§ 7105(d), 7108 (West 2012); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2017).

2. The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7336 (2017).

3. The criteria for a compensable disability rating for a right eye disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.79, Diagnostic Code 6027 (2017).

4. The criteria for an initial disability rating of 10 percent for pseudofolliculitis barbae have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.79, 4118, Diagnostic Codes 7800, 7828 (2017).

5. The criteria for service connection for a duodenal ulcer have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303(a) (2017).

6. The criteria for service connection for acid reflux as secondary to an ulcer have not been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303(a), 3.310 (2017).


7. The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for paralyzed vocal cords have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).

8. The criteria for an effective date earlier than October 19, 2011, for the grant of service connection for bilateral radiculopathy of the lower extremities have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

9.  The criteria for an effective date prior to October 19, 2011, for the award of a 30 percent rating for limitation of extension of the right elbow have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Here, on the record at the October 2017 hearing, the Veteran stated that he was satisfied with the effective date assigned for his limitation of flexion of the right elbow and wished to withdraw his claim for an earlier effective date.  Thus, the Veteran has withdrawn his substantive appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit, and the claim is withdrawn.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims as well.  VA has obtained all identified and available service and post-service treatment records.  For the issues being adjudicated in this decision, the VA examinations afforded the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each condition, the examiner considered the Veteran's symptoms and history, applied accepted medical standards and principles in rendering an opinion, and, where required, considered all rating criteria.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Ratings

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  



Hemorrhoids

The Veteran's hemorrhoids are currently evaluated under Diagnostic Code 7336.  38 C.F.R. § 4.114.  Under Diagnostic Code 7336, a noncompensable rating is provided for mild or moderate hemorrhoids.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are rated at 10 percent.  Hemorrhoids that result in persistent bleeding and with secondary anemia or with fissures are rated at 20 percent, which is the maximum rating provided under Diagnostic Code 7336.  Id.  

Turning to the medical evidence, A July 2010 colonoscopy performed at Charleston VAMC reflects that there were indications of rectal bleeding.  Upon examination, the rectal exam was normal.  The findings were normal colon, evidence of mild diverticulosis in the sigmoid, and medium-sized hemorrhoids.  

The Veteran underwent a VA examination for this condition in October 2011.  The examiner noted the Veteran's reports of both internal and external hemorrhoids.  The examiner noted his report of visible bleeding about once per week.  He also reported itching and burning of the anus when his hemorrhoids are bleeding, and he rated the pain as an 8/10.  The report also notes the Veteran's statements that he has difficulty sitting during these times.  The examiner indicated that the Veteran does not take continuous medication for this condition.  As to symptoms, the examiner indicated that the Veteran's hemorrhoids are mild or moderate.  Results of the anal/rectum exam were normal with no external hemorrhoids, anal fissures, or other abnormalities shown.  The examiner indicated there is no scarring associated with the Veteran's hemorrhoids.  

The Veteran underwent another VA examination for this condition in July 2015.  The examiner indicated that the Veteran's hemorrhoids are mild or moderate and specified that internal hemorrhoids were noted on the July 2010 colonoscopy.  The report indicates that present examination of the rectal/anal area was normal, and there were no external hemorrhoids, anal fissures, or other abnormalities.  The report indicates that there is no scarring associated with the Veteran's hemorrhoids.  The report also indicates that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

As to lay statements, at the October 2017 hearing, the Veteran reported that his hemorrhoids flare-up depending on what he eats, which causes pain down his back and legs.  He stated that he thinks he has internal and external hemorrhoids.  He reported that he takes stool softeners daily to assist, and he stated that they bleed once a month if he is constipated.  

Having reviewed the evidence of record, medical and lay, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted.  He has reported flare-ups based on his diet and occasional bleeding, which are indicative of mild to moderate symptoms.  While the rating criteria do not define "mild" or "moderate," there is no evidence of record that the Veteran's hemorrhoids are commensurate with a compensable rating.  There is no evidence that the Veteran's hemorrhoids are large or thrombotic.  To the contrary, the probative evidence indicates that the Veteran's hemorrhoids are of medium size.  See July 2010 Colonoscopy Report.  Thus, a 10 percent rating is not warranted.  Nor is there any indication of persistent bleeding.  At the October 2017 hearing, the Veteran reported that his hemorrhoids bleed occasionally and based on what he eats.  There is also no indication in the medical evidence of persistent bleeding.  While the Veteran has reported bleeding, it has not been noted on physical examination.  Even assuming arguendo that the Veteran has persistent bleeding, there is no indication of anemia or fissures.  To the contrary, the probative evidence consistently indicates that there are no anal fissures.  There is also no evidence of anemia.  Nor has the Veteran alleged such.  Thus, there is no basis for assigning a compensable rating.  

The probative evidence also consistently indicates that there is no scarring associated with the Veteran's hemorrhoids.  Thus, a separate rating for scars under Diagnostic Code 7800-7805 is not applicable.  38 C.F.R. § 4.118.  Consideration has also been given to assigning staged ratings.  Fenderson v. West, 12 Vet. App. at 119.  However, there is no indication that the Veteran's symptoms were commensurate with a compensable rating at any time during the appeal period.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids.  

Right Eye Contusion 

The Veteran's right eye residual contusion and cataract is currently evaluated under Diagnostic Code 6027, for cataract of any type.  38 C.F.R. § 4.79.  Diagnostic Code 6027 provides that a cataract that is either pre-operative or post-operative where there is a replacement lens is to be rated based on visual impairment.  A postoperative cataract where there is no replacement lens is to be rated based on aphakia, which directs that the disability be evaluated based on visual impairment with the resulting level elevated by one step and with a minimum unilateral or bilateral evaluation of 30 percent.  Generally, visual acuity is evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76.

Turning to the medical evidence, the Veteran underwent a VA eye examination in October 2011.  The examiner indicated diagnoses for progressive myopia, anisometropia, and traumatic cataract of the right eye.  The examiner noted the Veteran's reports that he has difficulty with his right eye because his right eye prescription has changed multiple times.  As to objective findings, the Veteran's visual acuity for the right eye was indicated as 20/200 uncorrected distance, 20/100 uncorrected near, 20/40 or better corrected distance and 20/40 or better corrected near.  The examiner indicated that the Veteran does not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  The report indicates that the Veteran's pupils were round and reactive to light and there was no afferent pupillary defect present.  The report indicates that the Veteran does not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  The report indicates that the Veteran does not have a corneal irregularity that results in severe irregular astigmatism.  The report indicates there is no diplopia.  Per the Goldman applanation method, slit lamp and external eye exam were normal for the right eye.  The conjunctiva/sclera and cornea were also normal for the right eye.  

In regard to the Veteran's lens of the right eye, the examiner noted that there is a cataract and abnormal fundus.  The Veteran's optic disc for the right eye was indicated to have papillary atrophy.  The macula, vessels, vitreous, and periphery for the right were indicated to be normal.  The examiner indicated that the Veteran does not have a visual field defect.  In regard to the Veteran's cataract, the examiner indicated that the cataract is preoperative and that the Veteran's glare tested to 20/40 in the right eye, which is consistent with the cataract of the right eye.  No tumors or neoplasms associated with the Veteran's eye condition were noted.  The examiner indicated that there is no scarring or disfigurement attributable to any eye condition.  The examiner indicated that in the previous 12 months, the Veteran had not had any incapacitating episodes associated with his eye condition.  

The Veteran underwent another VA eye examination in July 2015.  The examiner provided diagnoses for pan isometropia and a cataract of the right eye.  The Veteran's visual acuity for the right eye was indicated as 20/200 uncorrected distance, 20/200 uncorrected near, 20/40 or better corrected distance and 20/40 or better corrected near.  The report indicates that the Veteran's pupils were round and reactive to light and there was no afferent pupillary defect present.  The report indicates that the Veteran does not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  The report indicates that the Veteran does not have a corneal irregularity that results in severe irregular astigmatism.  The report indicates there is no diplopia.  Per the Goldman applanation method, slit lamp and external eye exam were normal for the right eye.  The conjunctiva/sclera, cornea, anterior chamber, and iris were also normal for the right eye.  

In regard to the Veteran's lens of the right eye, the examiner noted that there is mild NSC and abnormal fundus.  The Veteran's optic disc for the right eye was indicated to have papillary atrophy.  The macula, vessels, vitreous, and periphery for the right were indicated to be normal.  The examiner indicated that the Veteran does not have a visual field defect.  Visual field testing was performed, and there was no loss of visual field.  The report indicates that the Veteran does not have a scotoma.  The report indicates that the Veteran does not have legal (statutory) blindness (visual field diameter of 20 degrees or less in the better eye, even if the corrected visual acuity is 20/20) based upon visual field loss.  In regard to the Veteran's cataract, the examiner indicated that the cataract is preoperative and that there is no aphakia or dislocation of the crystalline lens.  The examiner indicated that the Veteran does not have any other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms.  The report indicates there is no scarring or disfigurement attributable to any eye condition.  The report also indicates that in the previous 12 months, the Veteran had not had any incapacitating episodes attributable to any eye condition.

As to lay statements, the Veteran reported at the October 2017 hearing that he has had four eyeglass prescriptions in the past three years.  He indicated that his prescriptions are getting stronger because his vision is depleting.  He also indicated that he has gotten a cataract.  He was unaware of his uncorrected vision in the right eye, but he indicated that he cannot read or see anything without his glasses.

Having reviewed the record, to include medical and lay evidence, the Board finds that a compensable rating for the Veteran's right eye residual contusion and cataract is not warranted.  As the Veteran has a preoperative cataract of the right eye, as instructed in Diagnostic Code 6027, the Board has assessed the Veteran's eye disability based on visual impairment.  A compensable rating is not warranted based on visual impairment as the probative evidence indicates that the Veteran's cataract does not affect his visual fields.  Compensable ratings for impaired visual acuity require evidence of corrected distance vision of 20/50 or worse.  See 38 C.F.R. § 4.79.  In the instant case, the probative evidence is consistent that the Veteran has 20/40 or better corrected distance for the right eye.  Moreover, the July 2015 VA examiner indicated that the Veteran's glare with the cataract was 20/40 or better.  Therefore, a compensable rating for right eye residual contusion and cataract is not warranted. 

The Board has also considered whether a compensable rating is warranted for additional conditions affecting the eye.  However, the record does not reflect that the Veteran has any additional symptoms on which to base a separate rating.  The evidence indicates that the Veteran has not had any incapacitating episodes associated with his eye disability, does not have anatomical loss of the right eye, and has no abnormal lids or lenses of the right eye.    

The Board acknowledges the Veteran's reports that he cannot read or see anything without his glasses and that he has had numerous prescriptions due to his depleting vision.  The Veteran is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to report observable symptoms).  However, his assertions are outweighed by the competent and credible medical examinations, which evaluated the extent of impairment based on examination and consideration of the Veteran's statements.  The VA ophthalmologist has the training and expertise to determine the type and degree of the impairment associated with the Veteran's cataract.

Consideration has also been given to assigning staged ratings.  Fenderson v. West.  However, there is no indication that the Veteran's symptoms were commensurate with a compensable rating at any time during the appeal period.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted. 

Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae has been evaluated under Diagnostic Code 7828 for acne.  38 C.F.R. § 4.118.  Under DC 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or, deep acne other than on the face and neck.  A maximum 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.  Diagnostic Code 7828 also provides for alternately rating the disability on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

The Veteran last underwent a VA examination for his skin condition in April 2012.  At the October 2017 hearing, the Veteran indicated that the condition has gotten worse.  He specified that he cannot shave daily or he will get crates in his face and ingrown hairs.  He stated that instead, he goes months between shaving to allow his face to heal.  He also stated that at the time of his previous VA examination, he had just shaved after having a beard for three months so when he was examined, there were no craters.  He reported that the condition affects his upper lip down to his chin and two inches on each side of the mouth.

The Veteran is competent to report observable symptoms.  Jandreau v. Nicholson, 492 F.3d at 1377.  Additionally, the Board has no reason to doubt the credibility of his statements.  Based on the Veteran's credible reports that his condition at the time of the April 2012 examination was not an adequate representation of his disability picture, the Board affords more probative weight to the Veteran's statements than the April 2012 examination findings.  Given the Veteran's reports that his skin condition scars his face, the Board finds that a rating of 10 percent is warranted under Diagnostic Code 7800 for disfigurement of the face.   

However, a higher rating is not warranted.  A higher rating under Diagnostic Code 7828 requires deep acne affecting 40 percent or more of the face and neck.  However, at the October 2017 hearing, the Veteran stated that his skin condition does not affect his neck.  A higher rating under Diagnostic Code 7800 requires visible or palpable tissue loss and either gross distortion or asymmetry of two features such as nose, forehead, chin, eyes, cheeks or lips.  The medical evidence of record does not suggest that the Veteran has such symptoms.  Nor has he alleged as such.  

Consideration has also been given to assigning staged ratings.  Fenderson v. West.  However, there is no indication that the Veteran's symptoms were commensurate with a higher rating at any time during the appeal period.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the probative evidence, the Board finds that a 10 percent rating, but no higher, is warranted under Diagnostic Code 7800 for the Veteran's pseudofolliculitis barbae.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).

Ulcer and Acid Reflux Disease

The Veteran contends that he currently has a stomach (duodenal) ulcer, which he asserts is related to his active service.  Specifically, he has indicated that he was treated for an ulcer in service.  Additionally, he asserts that he has acid reflux disease secondary to his ulcers.  At the October 2017 hearing, he indicated that he had stomach ulcers with slight bleeding.  He stated he was given medication.  He indicated that currently they "act up" but are not bleeding.  He indicated that he feels like he is going to throw up after eating and that he gets heartburn and cannot sleep due to the acid reflux unless he takes medication.  

Review of the record does not indicate a diagnosis for a stomach or other ulcer.  To the contrary, a July 2011 gastroenterology report indicates that the Veteran's stomach appeared normal, his duodenum appeared normal, and his EGD was completely normal.  A September 2011 gastroenterology note from Charleston VAMC indicates an assessment for GERD with normal EGD.  An October 2011 physician note from Myrtle Beach Outpatient Clinic indicates "no hernia."  
Lacking a current diagnosis for an ulcer, the Veteran does not meet the cornerstone element of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, an assessment of the remaining elements is not necessary, and service connection for an ulcer is not warranted.      

The Board acknowledges the Veteran's reports that he takes medication for ulcers.  An October 2013 pharmacy note from Charleston VAMC indicates that the Veteran is prescribed a medication to treat GERD and ulcers.  The note also indicates that the medication is taken for a variety of other conditions and is used to reduce acid in the stomach.  The note does not specify for which condition the Veteran is prescribed the medication.  The Board notes that the record does reflect a diagnosis for GERD.  Given that the Veteran has a diagnosis for one of the conditions the medication is used for and other evidence explicitly states that he does not have an ulcer, the Board does not find this evidence sufficient to indicate a current diagnosis for a duodenal ulcer.  Thus, the claim of entitlement to service connection for an ulcer is denied because there is no current disability.

With regard to the acid reflux, while the record reflects that the Veteran has a diagnosis for GERD (acid reflux), he asserts that the condition is secondary to his ulcers.  As service connection for an ulcer has not been established, there is no service-connected disability on which to establish secondary service connection.  38 C.F.R. § 3.304.  Nor has the Veteran indicated that his acid reflux is otherwise related to service on a direct basis.  Accordingly, service connection for acid reflux disease as secondary to an ulcer is not warranted.  




Compensation under 38 U.S.C. § 1151

Paralyzed Vocal Cord

The Veteran is seeking compensation under 38 U.S.C. § 1151 for paralyzed vocal cords caused by neck surgery performed in September 2010 at Charleston VAMC.  He reports that following the surgery, it took 4-5 months to regain his voice and that he also has difficulty swallowing and some loss of smell.

Under 38 U.S.C. § 1151, if VA hospitalization, medical treatment, or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, the veteran is entitled to compensation awarded in the same manner as if the additional disability or death were service-connected.  38 C.F.R. § 3.361.

To determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical treatment, or surgical treatment proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical treatment, or surgical treatment, caused the veteran's additional disability or death, and that VA either: (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical treatment, or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures described in 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA must consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32, which prove to be immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) (i.e., in emergency situations).  38 C.F.R. § 17.32(c).

Turning to the medical evidence in this case, an October 2009 speech pathology report from Charleston VAMC indicates that the Veteran was a smoker and presented for left anterior vocal fold leukoplakia.  The assessment was a voice disorder.  

An August 2010 MRI from Charleston VAMC indicates that the cord has normal configuration and no abnormal sign within the cord.  The impression was multiple extradural defects at C6/C7, C7/T1 without cord contact or abnormal cord signal.  An August 25, 2010, addendum includes an A&P, which indicates that the plan was for C6-T1 ACDF on September 3, 2010, and that a MRI will be repeated prior to surgery.  The A&D lists potential risks and complications of the procedure, and the list includes neurological decline, difficulty swallowing, and hoarseness.  The report also indicates that the examiner explained that all of the Veteran's symptoms may not be alleviated and that the cessation of nicotine was discussed.  The report indicates that the Veteran acknowledged understanding of the procedure and potential risks and agreed to the surgery.  

The August 25, 2010, repeat cervical MRI indicated that C6-7 and C7-T1 discs are collapsed.  The report indicates that compression is seen mainly at C6-C7 and B/L neural foraminal narrowing.

On September 3, 2010, the Veteran underwent the neck surgery.  The September 3, 2010, critical care admission note for cervical stenosis indicates that speech was oriented and converse.  No other complications were noted.  

A September 4, 2010, post-op note indicates that there were no major issues and no neurological changes.  The report indicates that the Veteran's speech was oriented and converse.  The report also indicates that the importance of coughing and deep breathing was reviewed.

A September 8, 2010 post-op record notes that on September 3, 2010, the Veteran underwent an anterior cervical diskectomy and fusion.  The report indicates that he tolerated that procedure well.  The report indicates that he could swallow well post-op day one and that his pain was controlled.  The report also indicates that his x-rays "look good."

A September 16, 2010, otolaryngology report indicates new onset of hoarseness.  Physical examination indicated a hoarse voice.  The assessment was RTVC (right true vocal cord) paralysis.  A September 24, 2010, speech pathology note indicates that the Veteran had pharyngeal dysphagia and would be enrolled in voice treatment.  The report indicates that the Veteran's vocal quality will return to baseline and that the prognosis was good.  A September 28, 2010, neurosurgery attending note indicates that the Veteran developed hoarseness post-op and was being followed by a speech therapist.  The report reflects the Veteran's reports that he felt that his voice was improving.

An October 2010 pathology note from Myrtle-Beach Outpatient Clinic reflects the Veteran's report that his voice has changed.  The report indicates that the Veteran has a history of neck pain when talking. The examiner indicated that the Veteran's pitch was inconsistent with increases occurring, which resulted in hoarse voice.  The assessment was a voice disorder.  The report also notes paralyzed vocal cords.  

A March 2011 otolaryngology report from Charleston VAMC indicates that the Veteran presented for complaints regarding his vocal cord.  The report notes vocal cord paralysis on September 16, 2010.  The report notes history of tobacco use and that the Veteran had resumed smoking 1-2 cigarettes per day.  The examiner noted the Veteran's reports that his voice was subjectively better to him.  Physical examination indicated that he had a strong voice, no stridor and no stertor.  The assessment was that recurrent laryngeal nerve injury status-post ACDF-TVC on the right is moving very well and is indicative of complete or near complete recovery on that side.  An August 2011 addendum from Myrtle Beach Outpatient Clinic indicates that the vocal cord paralysis improved.  

In May 2012, the Veteran underwent a VA examination regarding this claim.  The VA examiner indicated that he was limiting his review to the Veteran's current symptoms and that he would defer an opinion as to negligence for a neurologist.  The assessment for that examination was that the Veteran's cranial nerves were grossly normal including vagus nerve, the major function of which is to control the muscles of voice and resonance of the soft palate.  The examiner indicated that the Veteran is not functionally impaired in regard to vocal cord functions.  

In May 2012, an opinion was obtain from a neurologist regarding the 2010 neck surgery and paralyzed vocal cords.  The neurologist noted that the record reflects that the Veteran no longer has paralyzed vocal cords per the March 2011 otolaryngology report.  As to the history of the Veteran's voice, vocal cord, and neck issues, the neurologist noted that the Veteran presented in January 2010 with neck pain and presented again in August 2010 with reports of worsening symptoms, and at that time abnormalities were seen in a cervical spine MRI.  The neurologist noted that a repeat MRI was performed and showed worsened pathology of C6-7 and C7-T1 and the Veteran was scheduled for surgery.  The neurologist noted that the August 2010 A&P listed hoarseness as a potential risk and that consent was obtained.  The neurologist indicated that no intraoperative complications were noted and that a post-op note indicated raspy voice.  The neurologist noted that a September 16, 2010, report indicated paralysis of the right true vocal cord.  The neurologist noted that on follow up in September and October 2010, x-rays showed no abnormalities and that at the October 2010 visit, hoarseness was noted to be improving.  The neurologist noted that the Veteran had normal vocal cords in March and August 2011.  

As to an opinion regarding negligence, the neurologist indicated that recurrent laryngeal nerve injury is a known and not uncommon complication of anterior cervical spine surgery and that the majority of these injuries are transient and cause only temporary symptoms.  Additionally, he opined that there is no evidence that there was any negligent action by the surgeon during the September 2010 neck surgery.  He opined that there is no evidence that the surgeon lacked the experience or proper skills to perform the surgery.  He opined that there is no evidence that the surgeon made any errors in judgment.  He also opined that all standards of care were met.  

As the neurologist thoroughly reviewed and accurately restated the evidence of record, compared the Veteran's speech and vocal symptoms prior to and following the September 2010 surgery, and applied medical knowledge specific to neurological conditions in rendering the opinion, the Board finds the opinion highly probative.  Furthermore, the examiner explicitly addressed the standard of care and informed consent provisions of 38 U.S.C. § 1151.  Importantly, this opinion is also not contradicted by any probative evidence of record.

Given the most probative evidence, the Board finds that compensation under 38 U.S.C. § 1151 for paralyzed vocal cords is not warranted.  At the outset, the Board notes that it is unclear that there is an additional disability as the Veteran does not have documented evidence of current paralyzed vocal cords.  To the extent that he had this condition postoperatively, the record supports that the condition has resolved.  Even assuming arguendo that the Veteran's postoperative symptoms were to constitute additional disability, the most probative evidence of record, the March 2012 neurologist opinion, establishes that VA's treatment providers were not careless, negligent, lacking in proper skill, and did not make an error in judgment, and that the September 2010 surgeon did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 U.S.C. § 1151; 38 C.F.R. § 3.361(d)(1).  The surgery went well with no complications, the foreseeable hoarseness and voice changes post-operatively were addressed by a vocal therapist and resolved.  The probative evidence also establishes that there was no hospital care, medical treatment, or surgical treatment without the Veteran's informed consent.  Id. Further, the neurologist's opinion establishes that this condition was a foreseeable event that was included in the informed consent discussion and provisions. Id.   

The Board has considered the Veteran's statements.  While he is competent to provide testimony or statements relating to observable symptoms, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor is it contended, that the Veteran has specialized education, training, or experience that would qualify him to render a medical opinion on this matter.  The issues in this case are outside the realm of common knowledge of a lay person; the question of the cause of the Veteran's vocal cord paralysis is not a finding that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report that he had voice issues following the September 2010 surgery, the question of the significance or insignificance of these facts with regard to the cause is not an observable fact.  Additionally, the Board notes that the Veteran presented for speech pathology care prior to the September 2010 surgery.  

In light of the most probative evidence, the Board determines that the preponderance of the evidence does not support the Veteran's claim for compensation under 38 U.S.C. § 1151 for paralyzed vocal cords, and the claim is denied.  


	(CONTINUED ON NEXT PAGE)


Earlier Effective Dates

The Veteran contends that he is entitled to an earlier effective date for his grant of service connection for bilateral radiculopathy of the lower extremities and an increased rating to 30 percent for limitation of extension for his right elbow.    

In assigning effective dates, the general rule is that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

In assigning effective dates for increases, except as provided in paragraph § 3.400(o)(2) and § 3.401(b), the effective date is date of receipt of claim or date entitlement arose, whichever is later.  As an exception to this general rule, § 3.400(o)(2) provides that the effective date is the earliest date of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within one year from such date; otherwise the effective date is the date of claim.  

Prior to March 24, 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).


Bilateral Lumbar Radiculopathy

The Veteran did not file a claim for this condition.  Rather, service connection arose from the claim for an increased rating for the Veteran's back condition.  As service connection for the radiculopathy arose from the increased rating claim for the back, the date of claim for the radiculopathy is determined to be the date the claim for an increased rating for the back condition was received, which is June 3, 2009.  There is no communication or document earlier than June 3, 2009, indicating intent to file a claim for a back disability.  The Veteran contends that his effective date for the radiculopathy should be June 3, 2009, the date of claim for his back condition. However, as noted above, the effective date is assigned based on the date of claim or the date entitlement arose, whichever is later.  As to date entitlement arose for the radiculopathy, at the October 19, 2011, VA back examination, the examiner indicated that the Veteran has radicular symptoms for the bilateral lower extremities associated with his back disability.  There is no evidence to establish that entitlement to ratings for radiculopathy arose prior to this date. As the basic criteria for entitlement to secondary service connection were established at this examination, the date entitlement arose is October 19, 2011. As the evidence establishes that the date entitlement arose was later than the date of claim, the date entitlement arose, October 19, 2011, is the appropriate effective date.  38 C.F.R. § 3.400.    

Limitation of Extension, Right Elbow

The Veteran contends that his increase to 30 percent for limitation of extension of the right elbow should be dated back to June 3, 2009, which is when he filed a claim for service connection for his right elbow, his right elbow extension was awarded service connection and assigned a 10 percent rating from June 3, 2009, and, subsequently, it was increased to a 30 percent rating from October 19, 2011.  The Veteran filed a claim for an increased rating indicating his elbow condition had worsened, on July 19, 2010. Thus, the date of claim for an increase is July 19, 2010.  

As with the prior claim, the effective date is the date the claim was received or the date that it was factually ascertainable that an increase in severity occurred, whichever is later. Turning to the question of when it is factually ascertainable that the disability had increased in severity, the May 2010 VA examination that led to service connection revealed a noncompensable level of limitation of extension of the right elbow.  Instead, the Veteran was assigned a 10 percent rating for functional loss due to painful motion pursuant to 38 C.F.R. § 4.59.  VA treatment records from July 2009 to September 2011, indicate that the Veteran was treated in July 2009, January 2010, July 2010, and September 2010 for pain and swelling in the right elbow. There is no indication of limitation of extension in these records, and the Veteran during this time period was already compensated for his painful elbow. On October 19, 2011, the Veteran underwent another VA examination for his right elbow.  The October 2011 VA examination revealed extension for the right elbow of 90 degrees, which is commensurate with a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5206 for the dominant hand.  There is no other evidence assessing the Veteran's extension of the right elbow.  As the rating assigned is for limitation of extension, which is not lay observable as it requires a measurement by a goniometer and someone trained to do so, the Board determines that it was not factually ascertainable until the October 19, 2011, VA examination that the Veteran's extension of the right elbow had decreased.  

Given that it was not factually ascertainable that the right elbow condition increased in severity prior to October 19, 2011, after the date of claim in July 2010, the provisions of 38 C.F.R. § 3.400(o)(2) are not applicable. 

Accordingly, because the October 19, 2011, factually ascertainable date is later than the July 2010 date of claim, the appropriate effective date for the award of a 30 percent rating for right elbow extension is October 19, 2011, and the claim for an earlier effective date must be denied.      



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for an earlier effective date for grant of service connection for limitation of flexion of the right elbow is dismissed.

An initial compensable disability rating for hemorrhoids is denied.  

An initial compensable disability rating for right eye residual contusion and cataract is denied.  

An initial disability rating of 10 percent for pseudofolliculitis barbae is granted. 

Service connection for a duodenal ulcer is denied.

Service connection for acid reflux disease is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for paralyzed vocal cords is denied.  

An effective date earlier than October 19, 2011, for the grant of service connection for bilateral radiculopathy of the lower extremities is denied.

An effective date earlier than October 19, 2011, for the award of a 30 percent rating for limitation of extension of the right elbow is denied.  

REMAND

As to the remaining issues on appeal, the Board finds that additional development is necessary.  

Back, Left Knee, and Right Elbow

Most recently, the Veteran underwent a VA examination for his back in June 2016.  The examiner indicated that no flare-ups were reported.  However, at the October 2017 hearing, the Veteran reported flare-ups of his back.  The Veteran also underwent a VA back examination in May 2014, and the examiner noted the Veteran's reports of flare-ups of the back.  However, as to whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability during flare-ups, the examiner indicated "unable to say without mere speculation."  The examiner explained that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The same response was provided by the May 2014 VA examiner as to whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability during flare-ups for the left knee and right elbow disabilities.  

Following the previous remand, the Court addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In that case, the Court held that a VA examiner must attempt to elicit information from the record and from the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  The Court also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   

Per the Court's decision in Sharp v. Shulkin, the explanations provided by the May 2014 VA examiner for flare-ups of the Veteran's back, left knee, and right elbow are not adequate.  As such, in the VA examinations conducted per this remand, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.




Left Ear Hearing Loss

The Veteran last underwent a VA examination for his left ear hearing loss in April 2011.  At the October 2017 hearing, he reported that he currently wears hearing aids for both the right and left ear, which suggests a worsening in his overall hearing loss disability as he was not originally diagnosed with right ear hearing loss.  As such, the Board determines that remand is necessary to assess the current severity and manifestations of the Veteran's left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

TDIU  

Because the outcome of the determination as to the appropriate rating for the conditions being remanded may impact the outcome of the adjudication of the claim for a TDIU, the TDIU claim is inextricably intertwined with the other claims.  Thus, the Board cannot fairly proceed in adjudicating the claim for a TDIU until the increased rating claims have been resolved, and adjudication of the TDIU claim must be deferred.

Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction.  The record is not clear as to whether the Veteran has been clinically diagnosed with erectile dysfunction.  An August 2011 addendum from Charleston VAMC indicates ED is stable.  As noted by the Veteran at the October 2017 hearing, the record also reflects that he takes medication for this condition.  The Veteran has indicated that the condition is due to the medication he takes for his service-connected disabilities, which suggests entitlement to service connection on a secondary basis.  However, as there is no nexus opinion of record, the record is insufficient to decide the claim.  As such, the low bar of McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) has been met, and the duty to assist has been triggered.  Thus, the Board finds that remand is necessary for a VA examination and opinion regarding the Veteran's erectile dysfunction.  

Neck Strain

The Veteran contends that his current neck disability is related to his active service.  In written statements and at the October 2017 hearing, he reported that he cracked three vertebrae in his neck while playing football in service.  The record reflects a current diagnosis for cervical strain.  The Veteran's service treatment records also note neck pain and injury.  Regarding a nexus, the only nexus opinion of record pertaining to the Veteran's neck is a January 2010 VA opinion.  The examiner opined that it is less likely than not that the Veteran's current cervical strain is related to his service, and the examiner reasoned that the December 1992 separation examination shows no objective clinical findings of a diagnosis for the neck.  The Board does not find this opinion adequate as the VA examiner's conclusion is improperly predicated on a lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nor did the examiner consider the Veteran's lay statements regarding his neck symptoms since service.  

Right Ear Hearing Loss

For the Veteran's right ear, the April 2011 VA hearing examination revealed puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz of 20, 25, 35, and 40, respectively, which meets the requirements for a diagnosis for VA purposes.  38 C.F.R. § 3.385.  The Veteran is already service connected for left ear hearing loss, and he contends that his right ear hearing loss is also related to in-service noise exposure.  However, there is no nexus opinion as to the Veteran's right ear hearing loss.  Thus, the Board finds that remand is necessary to obtain such an opinion.  

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding his back, left knee, right elbow, and left ear hearing loss.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. Back, Knee, and Elbow: After obtaining any additional records, schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected disability of the back, left knee, and right elbow.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) Specifically, the examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  

ii) Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

iii) Importantly, in regard to additional functional loss due to flare-ups, the examiner must clearly state that he or she reviewed the record and attempted to elicit functional impairment information from the Veteran before stating that a degree estimate of range of motion loss due to functional impairment cannot be given.  The examiner must also provide an explanation of any inability to estimate motion loss in terms of degrees.  

3. Schedule the Veteran for a new VA hearing examination.

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) Left Ear: for the Veteran's already service-connected left ear, the examiner is asked to ascertain updated audiometric findings as outlined in the current Disability Benefits Questionnaire.  All relevant rating information must be provided, and all tests deemed necessary should be performed.

ii) Right Ear: The examiner is asked to assess the nature and etiology of the Veteran's right ear hearing loss.  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss is related to his already established in-service noise exposure.  

4. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of the Veteran's erectile dysfunction.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

First, the examiner is asked to indicate whether the Veteran has a diagnosis for erectile dysfunction.  

i) If a diagnosis for erectile dysfunction is not provided, please address that the record reflects that the Veteran takes medication for erectile dysfunction.  

ii) If a diagnosis for erectile dysfunction is provided, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is related to any of his service-connected disabilities, to include the medication he takes for these conditions. 

5. Schedule the Veteran for a new VA examination with an appropriate examiner to assess the nature and etiology of his neck disability.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner should identify all cervical spine disabilities present. 

Then, for each identified cervical spine disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the identified cervical spine disability is related to his in-service neck injury while playing football, or is otherwise related to his active service.  

6. The AOJ should review the examination reports to ensure compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

7. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


